IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 677 EAL 2015
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
WILLIAM MONTANEZ,                            :
                                             :
                   Petitioner                :


                                        ORDER



PER CURIAM

     AND NOW, this 22nd day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

     Justice Eakin did not participate in the decision of this matter.